                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:19-cv-491-BO

STEPHEN MERCIER and                         )
BRENDA HARRIS,                              )
                                            )
       Plaintiffs,                          )
                                            )
V.                                          )                      ORDER
                                            )
NATIONSTAR MORTGAGE, et al.                 )
                                            )
       Defendants.                          )



       This cause comes before the Court on plaintiffs ' second motion for temporary restraining

order and preliminary injunction [DE 7] to stop a foreclosure sale of real property scheduled for

November 5, 2019 at 10:00 AM.

       Again, plaintiffs have not demonstrated that they are likely to succeed on the merits, a

required showing for a TRO. Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 20 (2008).

Plaintiffs' complaint and motion briefs are virtually incomprehensible. The Court cannot discern

the factual basis that would support the relief sought. The vague and conclusory allegations of

being misled and deprived of due process do not provide a sufficient basis for the Court to grant

the motion. Accordingly, the motion [DE 7] is DENIED.


SO ORDERED, this        'I day of November, 2019.

                                            ~$~
                                            CHIEF UNITED STATES DISTRICT JUDGE
